        Case 2:18-cr-00422-SMB Document 1093 Filed 11/23/20 Page 1 of 6




 1 Gary S. Lincenberg (admitted pro hac vice)
      glincenberg@birdmarella.com
 2 Ariel A. Neuman (admitted pro hac vice)
      aneuman@birdmarella.com
 3 Gopi K. Panchapakesan (admitted pro hac vice)
      gpanchapakesan@birdmarella.com
 4 BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
   DROOKS, LINCENBERG & RHOW, P.C.
 5 1875 Century Park East, 23rd Floor
   Los Angeles, California 90067-2561
 6 Telephone: (310) 201-2100
   Facsimile: (310) 201-2110
 7
   Attorneys for Defendant John Brunst
 8
 9 Thomas H. Bienert, Jr. (admitted pro hac vice)
      tbienert@bienertkatzman.com
10 Whitney Z. Bernstein (admitted pro hac vice)
      wbernstein@bienertkatzman.com
11 BIENERT KATZMAN PC
   903 Calle Amanecer, Suite 350
12 San Clemente, CA 92673
   Telephone: (949) 369-3700
13 Facsimile: (949) 369-3701
14 Attorneys for Defendant James Larkin
15
     [Additional counsel listed on next page]
16
17
                                IN THE UNITED STATES DISTRICT COURT
18
                                       FOR THE DISTRICT OF ARIZONA
19
     United States of America,                             CASE NO. 2:18-cr-00422-004-PHX-SMB
20
                          Plaintiff,                       DEFENDANTS’ REPLY IN SUPPORT
21                                                         OF MOTION FOR ISSUANCE OF
                 vs.                                       SUBPOENAS
22
     Michael Lacey, et al.,
23                                                         Assigned to Hon. Susan M. Brnovich
                          Defendants.                      Courtroom 506
24
25
26
27
28

     3683943.2
                                                       1             Case No. 2:18-cr-00422-004-PHX-SMB
                       DEFENDANTS’ REPLY IN SUPPORT OF MOTION FOR ISSUANCE OF SUBPOENAS
        Case 2:18-cr-00422-SMB Document 1093 Filed 11/23/20 Page 2 of 6




 1 Paul J. Cambria, Jr. (admitted pro hac vice)
      pcambria@lglaw.com
 2 Erin McCampbell (admitted pro hac vice)
      emccampbell@lglaw.com
 3 LIPSITZ GREEN SCIME CAMBRIA LLP
   42 Delaware Avenue, Suite 120
 4 Buffalo, New York 14202
   Telephone: (716) 849-1333
 5 Facsimile: (716) 855-1580
 6 Attorneys for Defendant Michael Lacey
 7 Bruce Feder (AZ Bar No. 004832)
     bf@federlawpa.com
 8 FEDER LAW OFFICE, P.A.
   2930 E. Camelback Road, Suite 160
 9 Phoenix, Arizona 85016
   Telephone: (602) 257-0135
10
   Attorney for Defendant Scott Spear
11
   David Eisenberg (AZ Bar No. 017218)
12    david@deisenbergplc.com
   DAVID EISENBERG PLC
13 3550 N. Central Ave., Suite 1155
   Phoenix, Arizona 85012
14 Telephone: (602) 237-5076
   Facsimile: (602) 314-6273
15
   Attorney for Defendant Andrew Padilla
16
17 Joy Malby Bertrand (AZ Bar No. 024181)
      joy.bertrand@gmail.com
18 JOY  BERTRAND ESQ LLC
   P.O. Box 2734
19 Scottsdale, Arizona 85252
20 Telephone: (602)374-5321
   Facsimile: (480)361-4694
21
   Attorney for Joye Vaught
22
23
24
25
26
27
28

     3683943.2
                                                 2             Case No. 2:18-cr-00422-004-PHX-SMB
                 DEFENDANTS’ REPLY IN SUPPORT OF MOTION FOR ISSUANCE OF SUBPOENAS
         Case 2:18-cr-00422-SMB Document 1093 Filed 11/23/20 Page 3 of 6




 1                       MEMODRANDUM OF POINTS AND AUTHORITIES
 2 I.            The Government Does Not Have Standing To Oppose Defendants’ Motion
 3               Once again, the government is stepping in to “respond” to – but in reality, strongly
 4 oppose – Defendants’ attempts to obtain evidence necessary to present their defense. As
 5 Defendants previously pointed out, this is improper as the government has no standing in
 6 relation to a motion for issuance of Rule 17(c) subpoenas. See Dkt. #1040. Given that the
 7 Court previously decided that it will nonetheless consider the government’s objections to
 8 such motions, the arguments will not be reiterated here, but those previously set-forth
 9 points and authorities are incorporated by reference as though fully set forth herein.
10 II.           The Government Cannot Have it Both Ways: Either Defendants Must Be Able
11               to Answer The Government’s Evidence, or the Evidence Should Be Excluded
12               As the government has made clear – and as the Court has indicated it will allow
13 despite Defendants’ opposition – the government intends to introduce evidence that
14 NCMEC, state attorneys generals (including the Arizona Attorney General), and others
15 told Backpage and certain defendants that they were engaged in illegal activity. These
16 notifications by third parties have no relevance to the case, but if the Court is going to
17 allow such evidence, Defendants must be permitted to defend against it.1 Nonetheless, the
18 government opposes Defendants’ attempts to obtain evidence that would specifically
19 demonstrate that these notifications were not based on sound legal analysis, but were
20 instead agenda-driven communications based on ethical, moral, or other similar types of
21 considerations. This is relevant because if the “notice” that Defendants received was not
22 in fact based on legal principles, but was instead based on the authors’ ethical, moral, or
23 similar principles, then the “notice” was meaningless from a legal perspective.
24               And while the government speculates that the evidence obtained via the subpoenas
25 will not be admissible, the government is wrong. First, as indicated in the Motion (and
26
     1
      As Defendants have separately argued, what matters is not what third parties thought
27 about the legality of what Backpage and Defendants were doing, but the actual evidence of
28 what Defendants knew, intended, and did, in light of the law.

     3683943.2
                                                    3             Case No. 2:18-cr-00422-004-PHX-SMB
                    DEFENDANTS’ REPLY IN SUPPORT OF MOTION FOR ISSUANCE OF SUBPOENAS
        Case 2:18-cr-00422-SMB Document 1093 Filed 11/23/20 Page 4 of 6




 1 unanswered by the government), the evidence will be admissible as business records
 2 and/or public records. Second, some of the documents will likely be admissible through
 3 witnesses from these organizations that the government has said it intends to call. Thus,
 4 the government’s objection on this point is without merit.
 5               Finally, while the government tries to label the requested subpoenas a fishing
 6 expedition, so as to prohibit Defendants from obtaining the evidence they need and are
 7 constitutionally entitled to in defense of the government’s allegations and evidence, the
 8 subpoenas are in fact specific and directed at particular evidence. The documents that are
 9 responsive to the subpoenas go to the heart of one of the methods that the government –
10 improperly – intends to use to prove its case, and are necessary for Defendants to answer
11 and defend against that effort.
12 III.          CONCLUSION
13               For all of these reasons, Defendants respectfully request that the Court issue the
14 requested subpoenas.
15
16 DATED: November 23, 2020                      Respectfully submitted,
17
18                                               Gary S. Lincenberg
                                                 Ariel A. Neuman
19                                               Gopi K. Panchapakesan
                                                 BIRD, MARELLA, BOXER, WOLPERT,
20
                                                 NESSIM, DROOKS, LINCENBERG &
21                                               RHOW, P.C.
22
23                                               By:         /s/ Ariel A. Neuman
                                                                    Ariel A. Neuman
24                                                     Attorneys for Defendant John Brunst
25
   Pursuant to the District’s Electronic Case Filing Administrative Policies and Procedures
26 Manual (August 2020) § II (C) (3), Ariel A. Neuman herby attests that all other signatories
   listed, and on whose behalf this filing is submitted, concur in the filing’s content and have
27 authorized its filing.
28

     3683943.2
                                                    4             Case No. 2:18-cr-00422-004-PHX-SMB
                    DEFENDANTS’ REPLY IN SUPPORT OF MOTION FOR ISSUANCE OF SUBPOENAS
        Case 2:18-cr-00422-SMB Document 1093 Filed 11/23/20 Page 5 of 6




 1
     DATED: November 23, 2020               Thomas H. Bienert, Jr.
 2                                          Whitney Z. Bernstein
 3                                          BIENERT KATZMAN PC

 4                                          By:         /s/ Thomas H. Bienert, Jr.
 5                                                             Thomas H. Bienert, Jr.
                                                  Attorneys for Defendant James Larkin
 6
 7
     DATED: November 23, 2020               Paul J. Cambria, Jr.
 8                                          Erin McCampbell
                                            LIPSITZ GREEN SCIME CAMBRIA LLP
 9
10                                          By:         /s/ Paul J. Cambria, Jr.
                                                              Paul J. Cambria, Jr.
11
                                                  Attorneys for Defendant Michael Lacey
12
13 DATED: November 23, 2020                 FEDER LAW OFFICE, P.A.
14
                                            By:         /s/ Bruce Feder
15
                                                              Bruce Feder
16                                                Attorneys for Defendant Scott Spear
17
18 DATED: November 23, 2020                 DAVID EISENBERG PLC
19
                                            By:         /s/ David Eisenberg
20                                                             David Eisenberg
21                                                Attorney for Defendant Andrew Padilla

22
23 DATED: November 23, 2020                 JOY BERTRAND, ESQ.

24                                          By:         /s/ Joy Bertrand
25                                                             Joy Bertrand
                                                  Attorneys for Defendant Joye Vaught
26
27
28

     3683943.2
                                                 5             Case No. 2:18-cr-00422-004-PHX-SMB
                 DEFENDANTS’ REPLY IN SUPPORT OF MOTION FOR ISSUANCE OF SUBPOENAS
        Case 2:18-cr-00422-SMB Document 1093 Filed 11/23/20 Page 6 of 6




 1                                CERTIFICATE OF SERVICE
 2          I hereby certify that on November 23, 2020, I served the attached document by
     email on the following, who are registered participants of the CM/ECF System:
 3
      Whitney Z. Bernstein            wbernstein@bmkattorneys.com
 4    Andrew C. Stone                 andrew.stone@usdoj.gov
      Anthony Ray Bisconti            tbisconti@bmkattorneys.com
 5    Bruce S. Feder                  bf@federlawpa.com
      Dan G. Boyle                    daniel.boyle2@usdoj.gov
 6    David S. Eisenberg              david@deisenbergplc.com
      Erin E. McCampbell              emccampbell@lglaw.com
 7    James C. Grant                  jimgrant@dwt.com
      John Lewis Littrell             jlittrell@bmkattorneys.com
 8    Joy Malby Bertrand              joyous@mailbag.com
      Kevin M. Rapp                   kevin.rapp@usdoj.gov
 9    Margaret Wu Perlmeter           margaret.perlmeter@usdoj.gov
      Michael D. Kimerer              mdk@kimerer.com
10    Paul John Cambria, Jr.          pcambria@lglaw.com
      Peter Shawn Kozinets            peter.kozinets@usdoj.gov
11    Reginald E. Jones               reginald.jones4@usdoj.gov
      Rhonda Elaine Neff              rneff@kimerer.com
12    Robert Corn-Revere              bobcornrevere@dwt.com
      Ronald Gary London              ronnielondon@dwt.com
13    Seetha Ramachandran             sramachandran@proskauer.com
      Thomas Henry Bienert, Jr.       tbienert@bienertkatzman.com
14    Ariel A. Neuman                 aneuman@birdmarella.com
15
16                                                      /s/ Ariel A. Neuman
                                                 Ariel A. Neuman
17
18
19
20
21
22
23
24
25
26
27
28

     3683943.2                                                 Case No. 2:18-cr-00422-004-PHX-SMB
                                      CERTIFICATE OF SERVICE
